Citation Nr: 0710712	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  03-29 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas

THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for left 
knee instability with a history of left tibial fracture.  

2.  Entitlement to a rating in excess of 10 percent for left 
knee traumatic arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

David A. Saadat, Counsel
INTRODUCTION

The veteran appears to have had active military service from 
December 1976 to December 1980, although the claims folder 
currently does not contain written verification of these 
dates.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision.  The appeal is REMANDED 
to the RO via the Appeals Management Center in Washington, 
DC.  VA will notify the appellant if further action is 
required.

At a May 2006 hearing, the veteran appeared to raise a claim 
for service connection for post-surgery scarring of the left 
knee.  This matter has not been developed or certified for 
appeal, and is not inextricably intertwined with the issues 
now before the Board.  Therefore, it is referred to the RO 
for appropriate action. 
   
REMAND

On his original claims form filed in January 1983, the 
veteran indicated that he had active duty in the Marines from 
December 1976 to December 1980.  The claims folder does not 
contain a DD Form 214 or other such record (including any 
preserved on microfiche) verifying these dates.  On remand, 
the appropriate service department should be contacted to 
verify the veteran's active duty dates.

As part of its duty to notify, VA must:  (1) inform the 
claimant about the information and evidence not of record 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  To date, VA has not sent the veteran any 
letter explicitly satisfying all four Pelegrini II notice 
requirements.  This should be done on remand.  

The most recent VA examination of the veteran's left knee was 
conducted in December 2003, over three years ago.  At a May 
2006 Board hearing, the veteran stated that his left knee 
symptoms had worsened since the time of that examination.  A 
new examination is therefore necessary.  Updated treatment 
records should be obtained before the examination is 
scheduled.   

Accordingly, the Board REMANDS for the following:

1.  Contact the National Personnel 
Records Center or other appropriate 
department and obtain written 
verification of the veteran's dates of 
active duty.  

2.  Send the veteran a fully adequate 
VCAA duty to notify letter.  

3.  Ask the veteran to provide a list of 
the names and addresses concerning all 
medical treatment he has received for his 
left knee since January 2005 (the last 
time VA treatment records were associated 
with the claims folder).  After obtaining 
the necessary authorizations, obtain 
records from each health care provider 
that is identified, if any, except where 
the records have already been obtained, 
or where it has been properly established 
that the records either do not exist or 
cannot be obtained.  

4.  After the above actions have been 
completed, schedule the veteran for a VA 
joints examination to determine the 
nature and severity of his service-
connected left knee instability and 
arthritis.  Ask the examiner to conduct, 
as deemed necessary, any required special 
studies or tests, including x-rays.  

5.  Thereafter, readjudicate the claims 
on appeal.  If they remain denied, 
provide the veteran and his 
representative with a supplemental 
statement of the case summarizing the 
evidence and analyzing all pertinent 
legal authority and diagnostic codes.  
Allow an appropriate period for response 
and return the case to the Board, if in 
order.  

The veteran has the right to submit additional evidence and 
argument on these remanded matters.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  Remands require expeditious 
handling.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) 
(2006).

